FILED
                           NOT FOR PUBLICATION                            APR 15 2014

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


LUIS M. CRESCITELLI; RYAN                       No. 12-56920
CALVO,
                                                D.C. No. 8:12-cv-00625-DOC-
              Plaintiffs - Appellants,          RNB

  v.
                                                MEMORANDUM*
BANK OF AMERICA, NATIONAL
ASSOCIATION,

              Defendant - Appellee.


                   Appeal from the United States District Court
                      for the Central District of California
                    David O. Carter, District Judge, Presiding

                            Submitted April 10, 2014**
                               Pasadena, California

Before: FARRIS and HURWITZ, Circuit Judges, and FRIEDMAN, Senior District
Judge.***



       *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       ***
             The Honorable Paul L. Friedman, Senior District Judge for the U.S.
District Court for the District of Columbia, sitting by designation.
      Luis Crescitelli and Ryan Calbo (Plaintiffs) appeal a district court judgment

entered pursuant to Federal Rule of Civil Procedure 41(b) dismissing this diversity

action against Bank of America after Plaintiffs failed to meet a court-ordered

deadline for filing an amended complaint. We review the dismissal for an abuse of

discretion, Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992), and affirm.

      After removal, Bank of America filed a motion to dismiss for failure to state a

claim. Plaintiffs did not file an opposition to that motion. Rather than grant the

motion outright, the district court instead dismissed the complaint without prejudice,

giving Plaintiffs leave to file an amended complaint within thirteen days of its order.

The order expressly warned that failure to file an amended complaint would result in

dismissal with prejudice.

      Plaintiffs filed an amended complaint two days after the deadline. The district

court therefore did not abuse its discretion in dismissing this action with prejudice for

failing to comply with its express order. See Pagtalunan v. Galaza, 291 F.3d 639,

642–43 (9th Cir. 2002). Although Plaintiffs claim that a timely filing was submitted

and then rejected by the clerk, the district judge correctly noted that the clerk’s record

belies that contention.

      AFFIRMED.



                                            2